Opinion by
Morrison, J.,
This is an appeal by the plaintiff from the decree of the court below in equity. The learned counsel for the appellant state in the printed argument: “ The single question raised by the assignment of error is whether the defendant is liable for the one eighth of the gas taken off the premises and sold. Parties are bound by their contracts. Courts do not make contracts, but enforce those made by the parties.”
This suit grows out of an oil and gas lease made October 21, 1885, and the whole question depends upon the construction of a few lines of said lease. It is conceded that if the court below rightly construed the lease, then the decree does full justice to the plaintiff. The lease is partly printed and partly written. The first language for construction is as follows: “ The party of the first part is to receive the one-eighth (•$) part of all the oil, gas or other minerals obtained therefrom, to be delivered to the party of the first part in the pipe line upon the premises.” This is all printed except the words “ one-eighth ” and the fraction “ $ ” and the words “ in the pipe line,” which are written. Further along in the lease we find the following, all in writing : “ Should gas be found in well or wells sunk on said demised premises, and should gas be taken off said premises and sold for compensation by said lessees, the said lessee shall pay to the said lessor $50.00 per annum for a gas pressure of 125 pounds to the square inch, and for each 125 pounds additional pressure an additional sum of $50.00 per annum.”
The learned court held that these quoted clauses of the lease are in conflict and that the latter furnishes the rule for compensating the lessor for all gas produced from the leased premises. The defendant contended that it was only liable upon the gas pressure of one well, but the court construed the lease to mean a gas pressure on each well drilled and producing gas. This construction required the defendant to pay five times as much as it contended for. But the defendant acquiesced in the decision, wisely we think, and, therefore, the only question of dispute is as stated in the opening of this opinion.
A careful examination of the lease and the evidence, and the discussion thereof, and the opinion of the learned court, *579convinces us of the rectitude of his decision. We think the latter clause of the lease entirely disposes of the question of compensation for the gas.
The elaborate and convincing opinion of the court below so fully sustains the decree that we do not deem it necessary or profitable to enter into a further discussion of the case.
The assignments of error are all dismissed and the decree is affirmed at the costs of the appellant.